Citation Nr: 1737106	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  05-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an April 2005 determination that terminated an award of compensation benefits awarded in an August 2003 decision was proper.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the  Navy from February 1950 to December 1953 and in the Air Force from November 1959 to August 1988, including service in the Korean War and the Vietnam War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the April 2005 decision, the RO, on the advice of VA's Office of General Counsel, determined that VA was obliged to honor a Florida state court's continuing writ of garnishment.  

In his December 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an October 2008 statement, the Veteran withdrew his request for a personal hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

In a March 2009 decision, the Board denied an appeal with respect to the issue of entitlement to VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002, during which the Veteran renounced VA benefits in lieu of military retirement pay.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for additional development.  

In a December 2011 decision, the Board recharacterized the appeal to include both the previously-denied issue and the issue of whether VA had wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order and denied both claims.  The Veteran again appealed the Board's decision to the Court.  In a December 2012 memorandum decision, the Court determined that the Veteran had abandoned his appeal with respect to the previously-denied issue, vacated the Board's decision with respect to the new issue, expressed doubt as to whether this remaining issue was the proper issue on appeal, and remanded the case to the Board for additional development.  

In August 2013, the Board recharacterized the issue on appeal as listed on the title page above and remanded it for further development.  It has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 6, 1991 order by the State of Florida Circuit Court for Hillsborough County, which ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment, is valid on its face.

2.  The terms of the Circuit Court for Hillsborough County's Continuing Writ of Garnishment called for the Veteran to pay his former spouse 40 percent of his gross military retirement as permanent periodic alimony, as clarified in an April 1990 order.  

3.  In deciding to overturn an August 2003 award of compensation benefits and resume garnishment of the Veteran's VA disability compensation benefits for the period from March 1, 2005 to October 31, 2005, VA has followed all applicable requirements of due process.  


CONCLUSION OF LAW

For the time period from March 1, 2005 to October 31, 2005, VA legally garnished the Veteran's disability compensation payments pursuant to a state court garnishment order.  10 U.S.C.A. §§ 1201, 1408 (1986); 38 U.S.C.A. § 5305 (1986); 42 U.S.C.A. §§  659-662 (1986); Pub. L. No. 104-193, § 362, 110 Stat. 2105, 2242 (1996); Pub. L. No. 105-33, § 5542, 111 Stat. 251, 631 (1997); 38 U.S.C.A. §§  5103, 5103A, 5107, 7104 (West 2014); 5 C.F.R. §§  581.103-581.402 (1992-1996); 38 C.F.R. §§ 3.102, 3.103, 3.159, 19.5 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's arguments all rest on the same central contention: that VA has had no authority at any time to garnish his disability compensation payments for the benefit of his former spouse.  Although the decision currently on appeal is from April 2005, the Veteran has been making this contention in various forms since 1992.  Due to the complex history of this case, the Board will set out the factual and procedural background before proceeding to the merits, including issues of due process as instructed by the Court.  

Factual and Procedural Background

In pertinent part, the Circuit Court for Hillsborough County ("Circuit Court") entered a Final Judgment of Dissolution of Marriage between the Veteran and his former spouse on February 26, 1986.  Paragraph #3 of the Circuit Court's order indicated as follows:

The Wife will receive forty per cent (40%) of the Husband's military retirement benefits, at such time in the future that he retires, the first payment to be due on the date he receives his first retirement check, and at that time the Wife's alimony shall terminate and she shall be entitled to the forty per cent (40%) of the Husband's pension as heretofore mentioned in this paragraph.

On April 10, 1987, the District Court of Appeals for the 2nd District of Florida upheld the Judgment of Dissolution of Marriage issued by the Circuit Court for Hillsborough County.  The Veteran did not appeal this decision.

The Veteran was separated from military service due to physical disability, pursuant to 10 U.S.C.A. § 1201, in August 1988.  In general, this provision authorizes retirement pay to service members deemed unfit for military duties because of permanent physical disability incurred while entitled to basic pay.

In a December 1988 rating decision, the RO in St. Petersburg, Florida granted service connection for 10 separate disabilities, which resulted in a combined 60 percent VA disability rating, effective August 10, 1988.  In a January 1990 rating decision, the St. Petersburg RO increased the Veteran's combined VA disability rating to 70 percent, effective April 18, 1989.

An April 1990 order by the Circuit Court, entitled "ORDER ON FORMER WIFE'S MOTION FOR CONTEMPT; ORDER DENYING FORMER HUSBAND'S SUPPLEMENTAL COMPLAINT TO MODIFY ALIMONY AND ORDER TAXING FORMER WIFE'S ATTORNEY'S FEES AGAINST FORMER HUSBAND," clarified the terms of paragraph #3 of the Final Judgment of Dissolution of Marriage as follows: 

The provisions of paragraph 3 of the Final Judgment of Dissolution of Marriage, previously entered in this cause, when read in conjunction with other provisions of the Final Judgment, including the findings supporting the Final Judgment, constitute a provision for the payment from the Former Husband to the Former Wife of permanent periodic alimony and do not constitute a property division.

A later passage provides further clarity regarding the Circuit Court's position:

The Former Wife is and was, therefore, entitled to an amount equal to forty percent (40%) of the gross military retirement as permanent periodic alimony, to which the Former Husband became entitled, from the date of the Former Husband's retirement from the United States Air Force in August, 1988, through the present time and continuing prospectively until the death of either party or the remarriage of the Former Wife.

On August 2, 1991, the Circuit Court issued a Continuing Writ of Garnishment ordering VA to provide certain information, such as whether VA "is  indebted to or has a contract with" the Veteran and, if VA's answer "discloses a contract of employment" by VA with the Veteran, ordered VA to withhold $1,502 per month for future alimony on behalf of the Veteran's former spouse.  

In a response dated August 17, 1991, VA informed the Circuit Court that the Veteran was not a VA employee but was receiving $1,023.00 per month in disability compensation benefits and that the Air Force had provided confirmation that the Veteran's military retired pay had been waived in order to secure VA disability compensation.

By order dated November 6, 1991, the Circuit Court ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment.

In December 1991, VA's Office of District Counsel determined that the Circuit Court had no authority to order retroactive garnishment of disability compensation but that the RO should determine an amount as required by law and then begin garnishment at the time of the next monthly payment after that determination. 

Later in December 1991, VA notified the Veteran of its intent to withhold a percentage of his compensation benefits, pursuant to the November 6, 1991 Circuit Court order, effective February 1, 1992.  The Veteran was advised that, pursuant to 5 C.F.R. § 581.402(a) and (b), the maximum garnishment would be 50 percent of his VA compensation received in lieu of retirement pay if he was supporting a spouse.  The RO notified the Veteran that he had 20 days to object to this determination.  In a January 1992 letter, the RO clarified that the amount withheld would be $477.00 per month and would continue until notified otherwise by the Circuit Court.  

VA began to implement the terms of the November 6, 1991, Circuit Court garnishment order, effective February 1, 1992.  For the time period from February 1, 1992 to March 1, 1997, VA garnished a total of $27,664.00 of VA compensation benefits.

In a June 1996 letter, the Veteran indicated his intent to renounce his disability compensation.  Also in June 1996, VA received a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  VA terminated compensation, effective March 1, 1997.  In a November 1997 rating decision, the Montgomery, Alabama RO granted TDIU, effective June 14, 1996, but this did not result in any immediate payment due to the Veteran's renunciation of his disability compensation.  

In January 1998, the Veteran elected VA compensation in lieu of retirement pay and submitted a claim for restitution of the amount garnished from 1992 to 1997.  In a February 1998 statement, the Veteran clarified that he did not wish to resume VA compensation if any portion of it would be garnished.  In a March 1998 letter, the Montgomery RO informed the Veteran that his compensation would be garnished and, in a May 1998 letter, the RO informed the Veteran that, in accordance with his wishes, it would not resume his compensation because it would be subject to garnishment.  The Veteran appealed this decision and, in a January 2000 decision, the Board determined that, because the RO complied with the Veteran's request not to resume compensation if it would be garnished, there was no claim before the Board for appellate review.  

In 2000, the Veteran again elected compensation in lieu of retirement pay and again withdrew his request after being informed that compensation would be subject to garnishment.  The Veteran did the same again in 2001.  

In June 2002, the Veteran again elected compensation in lieu of retirement.  In response to this election, a VA Regional Counsel found in January 2003 that the Veteran was entitled to restitution of all VA benefits withheld.  This opinion interpreted the February 1986 Final Judgment of Dissolution of Marriage as automatically terminating the alimony payment when the Veteran's former spouse began to receive 40 percent of the Veteran's military retirement pay.  Additionally, the Regional Counsel noted that the laws of the Veteran's current residence, the State of North Carolina, precluded the garnishment of earnings of any kind for the purpose of alimony.

As a result of the VA Regional Counsel opinion, the RO informed the Veteran by letter dated August 20, 2003, that his compensation benefits for the time period from February 1, 1992 to March 1, 1997 had been erroneously withheld.  An accounting indicated a reimbursement of $27,664 in VA compensation benefits due and owing to the Veteran.  The RO also determined that compensation benefits were not payable from March 1, 1997 to August 1, 2002, because the Veteran had renounced his compensation benefits.  The RO informed the Veteran that it would withhold the Veteran's compensation benefits from August 1, 2002 to September 1, 2003 in order to prevent a retroactive double payment but would cease all withholding as of September 1, 2003.

Both the Veteran and his former spouse challenged this decision.  The Veteran initially alleged that all prior garnishment decisions contained clear and unmistakable error, but withdrew that claim in May 2004 and filed a Notice of Disagreement (NOD) with the August 2003 award, which led to the appeal currently before the Board.

VA's General Counsel reviewed the conflicting VA Regional Counsel opinions in November 2004 and found that the January 2003 VA Regional Counsel decision had been in error and VA was bound by the Circuit Court's garnishment order.  By letter dated January 6, 2005, VA's Regional Counsel informed the Veteran that, on the instructions of the General Counsel, VA would begin to withhold 40 percent of the Veteran's disability compensation in compliance with the Circuit Court's garnishment order.

By letter dated January 27, 2005, the Winston-Salem RO notified the Veteran of its intent to withhold compensation benefits effective March 2005, based upon a "garnishment order received on January 5, 2005 issued by the State of Florida."  The Board notes that the RO's reference to a "January 5, 2005," court order was erroneous.  In a May 2006 letter, the RO clarified that this date was erroneous and that the court garnishment order was issued on August 2, 1991, as referenced above.  In its January 27, 2005 letter, the RO gave the Veteran 20 days to object to the amount of withholding.

In a February 2005 statement, the Veteran reported that he had been reimbursed $27,664 in August 2003 and repeated that he had been paid that amount.  He specifically asked whether he would have to "repay" $27,664.

In April 2005, VA's Regional Counsel informed the Veteran that VA was obligated to honor the Circuit Court order involving the Continuing Writ of Garnishment.  The Veteran's objection to this decision is the issue that remains on appeal.

The Veteran's former spouse died in November 2005, thereby ending the terms of the November 1986 Final Judgment of Dissolution of Marriage.  Although payments to the Veteran's former spouse erroneously continued for a few months after her death, the Veteran has been refunded the amount garnished from November 2005 on.  Therefore, the only period for which the Veteran's disability compensation was garnished and for which he has not received reimbursement is from March 1, 2005 to October 31, 2005.

In a March 2009 decision, the Board found that there was no legal basis for VA disability compensation benefits during the period from March 1, 1997 through the end of July 2002.  The Board also found that the question of whether garnishment was legally correct was not part of the claim on appeal and that it had already been addressed in the Board's January 2000 decision.  

In an October 2009 brief to the Court, the Veteran stated that "what has always been the real issue" was whether VA has the statutory authority to garnish disability compensation received in lieu of waived military retired pay to make direct alimony payments.  

In its March 2011 memorandum decision, the Court found that the Board erred in saying the garnishment issue had been resolved in its January 2000 decision.  The Court held that, when VA in August 2003 awarded retroactive reimbursement of the amounts withheld from February 1, 1992 to March 1, 1997, it created a property interest entitled to due process protection that could not properly be discontinued without due process.  The Court instructed the Board to render a decision on the merits.  

The Board rendered a decision on the merits of the Veteran's claim in its December 2011 decision.  It found that garnishment from February 1, 1992 to March 1, 1997 had been lawful and again found that there was no basis for compensation benefits from March 1, 1997 to July 31, 2002.

In its December 2012 memorandum decision, the Court found that the Board's December 2011 decision was deficient in that it did not address the due process issue the Court had raised in its March 2011 memorandum decision.  The Court also found that, in determining whether garnishment of the $27,664 amount for February 1, 1992 to March 1, 1997 was proper, the Board did not consider the RO's April 2005 decision against the backdrop of the August 2003 award.  Lastly, the Court found that the Veteran had abandoned his claim with respect to the issue of compensation benefits from March 1, 1997 to July 31, 2002.  

In its August 2013 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to ensure that all due process requirements were met concerning the termination of benefits awarded in the August 2003 decision.  The Board also found that the issue of the $27,664 withheld from February 1, 1992 to March 1, 1997 had become moot because the Veteran had acknowledged receipt of reimbursement for that amount.  The Veteran has not disputed this finding.

In June 2017, the AOJ issued a Supplemental Statement of the Case (SSOC) in which it found that all applicable due process requirements had been followed and that garnishment from March 1, 2005 to October 31, 2005 was proper, though it recalculated the amount in a manner that was more beneficial to the Veteran.  Later in June 2017, the AOJ issued a corrected SSOC that further increased the amount to be reimbursed to the Veteran.  

Analysis

As noted above, the Court has already found that the Veteran has abandoned his claim with respect to the issue of compensation benefits from March 1, 1997 to July 31, 2002 and the Board has found that any dispute regarding the period from February 1, 1992 to March 1, 1997 is moot because the Veteran acknowledged receipt of reimbursement for the amount garnished during that period.  The "law of the case" doctrine mandates that "questions settled on a formal appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet. App. 268, 270 (1993); see Johnson v. Brown, 7 Vet. App. 25, 26 (1994); Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts will generally not review or reconsider issues that have already been decided on a previous appeal of the same case).  Because the issues regarding compensation from February 1, 1992 to July 31, 2002 have been settled, from August 1, 2002 to August 31, 2003 the Veteran's disability compensation was withheld to prevent retroactive double payment (as opposed to for garnishment), from September 1, 2003 to February 28, 2005 the Veteran's disability compensation was not subject to garnishment, and garnishment ceased with the death of the Veteran's former spouse in November 2005, the only period remaining in controversy is from March 1, 2005 to October 31, 2005, when garnishment was in effect.  

The Board will first address the Court's concerns regarding due process.  Although the Court's analysis was directed toward the August 2003 award's creation of a property interest in the amount of $27,664 for the period from February 1, 1992 to March 1, 1997, which is now moot, the Board will address the issue of due process in the context of the RO's April 2005 decision, against the backdrop of the August 2003 award.  

Procedural due process in proceedings before VA is governed by 38 C.F.R. § 3.103 (2016), which states that every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  38 C.F.R. § 3.103 also notes VA's obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government.  

With regard to the duty to notify and assist, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, this appeal does not arise from an application for benefits.  It arises from VA's April 2005 decision to garnish the Veteran's disability compensation, which reversed an August 2003 decision that such compensation was not subject to garnishment.  When an adverse action is based upon a garnishment order issued under 42 U.S.C.A. § 659(a), in lieu of advance notice and opportunity for a hearing, VA will send a written notice to the beneficiary at the same time it takes an adverse action.  38 C.F.R. § 3.103(b)(3)(vi).  As will be discussed below, the Circuit Court's order is authorized by 42 U.S.C.A. § 659(a).

Although garnishment began in March 2005, prior to the April 2005 letter, VA provided the Veteran with a letter in January 2005 that gave notice of its intent to withhold as of March 1, 2005.  This letter also offered the Veteran 20 days to respond with any objections.  Given that 38 C.F.R. § 3.103 does not require advance notice at all, this was a level of due process beyond that required by law.  

The content of the notice was also sufficient to afford the Veteran due process.  38 C.F.R. § 3.103 requires that notice clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  The January 2005 letter set forth the decision made, the effective date, the reason for the decision, and the procedure for objecting to VA's decision.  It did not inform the Veteran that he had a right to representation before VA but, given that the Veteran already had legal representation before VA at the time in connection with his pending appeal of the August 2003 award, any such error in notice is harmless.  

The January 2005 and April 2005 letters did not inform the Veteran of a right to a hearing but, as stated above, advance notice and opportunity for a hearing are not required in cases involving adverse action due to garnishment.   In the October 2005 Statement of the Case (SOC), the Veteran was afforded the opportunity for a hearing before the Board.  As stated in the introduction, the Veteran requested a hearing before the Board but then withdrew his request.  VA thus fulfilled the Veteran's due process right to a hearing.

As for the duty to assist, as the Board found in its December 2011 decision, at various stages the Veteran has requested a copy of the state order which specifically directs VA to garnish his waived retired pay in lieu of VA compensation for any reason.  He has also requested copies of VA generated documents which specifically identify the authority for its garnishment actions.  Furthermore, the Veteran has requested a copy of a "January 2005" state court order in the possession of VA.

The record reflects that the Veteran was a party to the state court proceedings and has copies of the various documents supporting the garnishment action.  He has also received opinions from VA's General Counsel, District Counsel and Regional Counsel as demonstrated by his many arguments citing to these documents.  The Veteran does not actually assert not having possession of the relevant documents in this case.  Rather, the Veteran is rhetorically challenging VA interpretation of these documents.  Furthermore, by letter dated May 5, 2006 and referenced above, the RO informed the Veteran that a reference to a court garnishment order received on January 5, 2005, was erroneous.

VA has afforded the Veteran procedural due process as required by 38 C.F.R. § 3.103 in that the timing and content of notice were proper, the Veteran was afforded the opportunity for a hearing, the Board is not aware of any additional evidence which is necessary to either obtain on behalf of the Veteran, or is necessary to provide to the Veteran, in order to decide the legal issues at hand and, as will be discussed below, the Veteran's claim cannot be supported in law.  

As a general matter, the provisions of 38 U.S.C.A. § 5305 allow a service member to waive military retired pay in lieu of an equal amount of VA pension or compensation.  The practical effect of such an election results in a reduced tax burden to the former service member, as VA compensation benefits are not taxable.  

The Veteran does not dispute that he elected to waive his retirement pay in lieu of VA compensation benefits.  See 38 C.F.R. § 3.750(c) (in the absence of a specific statement to the contrary, the filing of an application for VA compensation by a Veteran entitled to retirement pay constitutes a waiver of retirement pay).  Instead, in a July 2017 statement, the Veteran contends that, pursuant to 10 U.S.C.A. § 1414 (West 2014), he was not required to waive his retirement pay in order to receive disability compensation and that "Accordingly, there is no waived retired pay in my case available for garnishment."  However, the question of whether the Veteran was required to waive his retirement pay is irrelevant because he did, in fact, waive his retirement pay.  

With the exception of the due process analysis given above in response to the Court's instructions and the Veteran's argument regarding 10 U.S.C.A. § 1414, the legal issues in this case are much the same as they were at the time of the Board's December 2011 decision on the merits of the Veteran's claim.  As such, the Board's analysis of those issues will also be much the same.

The Veteran makes several legal arguments as to why VA had no authority to garnish his wages for direct payments to his spouse.  His most direct argument is that federal law expressly prohibited VA from garnishing his VA compensation benefits received in lieu of waived retirement pay "for any reason." 

For this proposition, the Veteran cites to a U.S. Supreme Court decision in Mansell v. Mansell, 490 U.S. 581 (1989), which held that 10 U.S.C. § 1408 precluded state courts from treating as community property military retirement pay that a retiree waived in order to receive veterans' disability compensation.  He argues that the doctrine of stare decisis applies to the facts of this case.  He further argues that, according to the Supremacy Clause and the Pre-Emption Doctrine, VA has no authority under federal statutes to accept and process a garnishment order against a Veteran who retired pursuant to 10 U.S.C. § 1201.  Moreover, the Veteran argues that VA's garnishment actions violated Pub. Law 101-510 and Publ. Law. 99-661 as well as various regulations published by the Office of Personnel Management and the Social Security Administration.

The Veteran also believes that VA is bound by various court decisions, such as Murphy v. Murphy, 302 Ark. 157, 787 S.W. 2d 684 (1990) (holding that 10 C.F.R. § 1408 precludes direct payments for alimony for VA disability benefits because these benefits are not within the definition of "disposable" income but otherwise holding that federal law did not preclude garnishment of military retirement designated as disability once alimony is awarded); Fondren v. Fondren, 605 So. 2d 571 (Fla. App. 2 Dist. 1992) (holding that no part of a pension received due to disability can be considered marital property subject to equitable distribution); Allen v. Allen, 650 So. 2d 1019 (Fla. App. 2 Dist. 1994) (holding that federal law did not preclude award of alimony against spouse receiving disability pay nor relieve alimony obligation once alimony awarded); Day v. Day, 574 So. 2d 324 (Fla. 4th DCA), review denied, 589 So. 2d 290 (Fla. 1991) (upholding a trial court determination that considered the former husband's disability benefits when determining whether the former husband had the ability to comply with prior judgments and orders of the court); Arrambide v. Arrambide, Tex. Civ. App. 1980, 601 S.W. 2d 197 (1980) (holding that federal law prohibited an award to former wife of former husband's military disability benefits and, if husband waived military retirement pay for benefits from VA, those benefits would not be divisible); Ex Parte Billeck, 777 So. 2d 105 (2000) (holding that military retirement pay from whatever source, including VA disability, could not properly be considered disposable military retirement pay subject to division or assignment for purposes of satisfying former husband's obligation to pay periodic alimony); and Abernethy v. Fishkin, 699 So. 2d 235 (Fla. 1997) (holding that that, notwithstanding provisions of the Federal Uniformed Services Former Spouses' Protection Act (FUSFSPA) excluding veteran's disability benefits from equitable distribution, the ex-wife was entitled to receive payments equal to amount she was receiving before ex-husband elected veterans' disability benefits).

The Veteran also cites to a December 1997 letter from Congressman Stump, who sponsored FUSFSPA.  The letter summarizes the principal bill features as follows:

* to terminate the property-based portion of payments from retired pay upon the remarriage of the former spouse with continuation of child support payments;
* to require the courts to compute payments to former spouses based upon the rank and longevity at time of divorce not time of retirement;
* to limit the time during which a former spouse could file for division of retired pay to two years after divorce or six months after enactment of the bill;
* to prohibit division of VA disability pay received in lieu of retired pay; and
* to apply to all divorces since June 25, 1981.

Based upon the above, the Veteran argues that the terms of the state court garnishment order are irrelevant as VA has no authority in matters pertaining to garnishment of VA disability compensation benefits received in lieu of retired pay.

Assuming that VA had authority to enforce a garnishment order, the Veteran alternatively argues that VA willfully ignored its duty to review the underlying legality of the state court garnishment terms.  He argues that this order is invalid on its face for the following reasons:

* the order fails to cite any specific federal or state statute as a basis for the garnishment;
* the order violates Florida law defining income available for garnishment as well as state law provisions governing the proper distribution of retirement plans upon dissolution of marriage;
* the state court order considered his receipt of VA disability compensation waived in lieu of retired pay in its determination of "disposable" retired pay or, alternatively, as community property;
* due to the legal deficiencies of the court order, VA was required to ignore the court order pursuant to "5 C.F.R. § 105.305 (a)(2)" as it would require the withholding of funds not deemed moneys due from, or payable by, the U.S. as remuneration for employment; and 
* the garnishment involved "property settlement and division of property only."

The Veteran argues that these issues should be decided in the VA administrative forum, as he lacks the financial and legal resources to pursue these issues in state and federal courts.

Finally, even assuming that the state court garnishment order is valid, the Veteran also argues that VA has misinterpreted the terms of the state court garnishment order.  For example, the Veteran argues that the August 1991 Continuing Writ of Garnishment only ordered VA to garnish "earnings" if the Veteran had a contract of employment with VA.  He also argues that the state court garnishment order does not "specifically and unequivocally" order the VA to directly garnish VA compensation disability benefits for any reason.

As a preliminary matter, the Board must determine its jurisdiction over the issues at hand.  The Board, in its consideration of appeals, is bound by applicable statutes, regulations of the VA, and precedent opinions of VA's General Counsel. 38 U.S.C.A. § 7104 (c). The Board is not bound by Department manuals, circulars, or similar administrative issues. 38 C.F.R. § 19.5.

In 1997, VA's General Counsel issued a precedent opinion which held that the Board does not have jurisdiction to review RO decisions made for purposes of responding to state-issued legal process for garnishment pursuant to the procedures of 42 U.S.C. § 659(a) and its implementing regulations. VAOPGCPREC 4-97 (Jan. 22, 1997).  It was further held that the Board generally lacks authority over challenges to continuing garnishments insofar that the challenges involve issues as to the validity or interpretation of state-issued legal process.  Id.  The Board may assume jurisdiction to a claim relating to VA garnishment which is not subject to resolution in state garnishment proceedings.

In this particular case, VA's General Counsel has taken the legal position that VA has honored a validly issued state court garnishment order, which mandated garnishment of the Veteran's VA compensation benefits pursuant to the Child Support Enforcement Act (CSEA), 42 U.S.C. § 659-662.  This provision makes certain periodic payments of Federal benefits subject to garnishment for alimony.  VA's General Counsel acknowledges that the CSEA generally exempts VA disability benefits from garnishment, but has determined that an exception exists in this case as the Veteran elected to receive VA compensation in lieu of military pay.  For this proposition, VA's General Counsel cites to former 42 U.S.C. § 662(f)(2) and 5 C.F.R. § 581.103(c)(6)(iv), and the current 42 U.S.C. § 659(h)(1)(A)(ii)(V) and (B)(iii).  VA's General Counsel is of the opinion that the revisions to this statute in August 1996, according to Pub. L. No. 104-193, § 362, 110 Stat. 2105, 2242 (1996) and Pub. L. No. 105-33, § 5542, 111 Stat. 251, 631 (1997), have not changed VA's authority and responsibilities in this case.

VA's General Counsel also acknowledges the provisions of law contained in FUSFSPA, which authorizes state courts to treat the "disposable retired pay" of a retired servicemember as community property upon divorce in accordance with state law.  10 C.F.R. § 1408(c)(1).  It is recognized that a general exception to this general rule exists under 1408(a)(4)(B), which exempts military-retirement pay waived to receive veterans' disability compensation from the definition of "disposable" retired pay.  Citing the Mansell case, VA's General Counsel holds that the Supreme Court interpreted this section as not authorizing state courts from treating military-retirement pay waived in order to receive veterans' disability compensation benefits as property divisible upon divorce.

VA's General Counsel has also determined that 10 U.S.C § 1408(d)(1) of FUSFSPA directs the Secretary of the appropriate department to make payments of a former servicemember's disposable retired pay to satisfy court orders for payment of alimony.  This section, which only applies to the Secretaries of the military departments (and the Secretary of Transportation in the case of the Coast Guard), provides a remedy in addition to that provided under the CSEA in certain alimony cases. 

However, VA's General Counsel has taken the legal position that FUSFSPA does not override the Secretary of VA's obligation under the CSEA to comply with appropriate garnishment orders in the case of VA benefits paid in lieu of waived retirement pay.  Citing to S. Rep. No. 502, 97th Cong., 2d Sess. 20 (1982), reprinted in 1982 U.S.C.C.A.N. 1596, 1615, it is noted that the legislative history of the FUSFSPA indicates that "it is not the intent or purpose" of the FUSFSPA "to deny proper parties the use of the enforcement provisions of [42 U.S.C. § 659]."  VA's General Counsel interprets this history as indicating Congress' clear intent that the provisions of FUSFSPA, enacted after the CSEA, were not meant to infringe upon the operations of the earlier statute.

Finally, VA's General Counsel has taken notice of the Supreme Court's holding in Rose v. Rose, 481 U.S. 619 (1987), wherein they carved out a child-support exception to the general prohibition against attachment of veterans' disability benefits contained in section 5301(a) of title 38 (formerly section 3101(1) of title 38).  This decision held that VA's garnishment statute did not preclude a state court from requiring a veteran to utilize disability compensation to satisfy a child-support order once such compensation is received by the veteran.  It is noted that, after this decision, various state court decisions have considered VA compensation in computing alimony.  See generally Riley v. Riley, 571 A.2d 1261  (Md. Ct. Spec. App.), cert. denied, 577 A.2d 50 (Md. 1990); Weberg v. Weberg, 463 N.W. 2d 382 (Wis. Ct. App. 1990).  VA's General Counsel has taken the position that there is no controlling authority which prevents the result at hand.

In August 1998, VA's Acting General Counsel testified to this very issue before the House Committee on Veterans' Affairs.

The record also includes other opinions offered by different entities which, while not binding upon the Board, offer some insight into this matter. For example, the Veterans Benefits Administration points out that 5 C.F.R. § 581.103(c)(7) specifically states that VA benefit payments in lieu of waived retired pay or waived retainer pay is subject to garnishment.

The Department of the Air Force has taken the position that they have limitations in honoring any court garnishment orders for its members who retired under 10 U.S.C.A. § 1201-1221.

The Office of the Assistant Secretary of Defense has taken the position that the FUSFSPA is not the sole source of authority for enforcing an individual's legal obligation to provide child support or alimony payments.  It is summarized that, while FUSFSPA precludes enforcement of an award of veterans' disability benefits as property, the Defense Financing and Accounting Service (DFAS) is required by 42 U.S.C.A. § 659 to enforce an order directing its payment as child support or alimony.  It is also observed that an amendment to 42 U.S.C.A. § 659 in 1996 specifically intended to allow certain veterans' disability benefits to be awarded as either alimony or child support.

DFAS indicates that DoD policy concerning alimony is based on two Federal statutes and their implementing regulations.  Under both statutes, the amount that could be paid to a spouse or former spouse was limited to a percentage of a member's disposable retired pay pursuant to 10 U.S.C.A. § 1408(e)(1) and 42 U.S.C.A. § 662(g).  However, it is noted that the treatment of disability retired pay and the calculation of disposable retired pay are different under each statute.  Under FUFSPA, in the case of court orders issued after November 14, 1986, the amount of retired pay that is based on disability is protected pursuant to 10 U.S.C.A. § 1408 (a)(4)(C).  However, this disability pay was not protected under the garnishment authority of 42 U.S.C.A. § 662(g) et seq.  In fact, the implementing regulation of 5 C.F.R. § 581.103(b)(13) specifically states that disability retired pay was subject to garnishment for support.  DFAS has taken the position that the two separate statutes listed above have their own separate requirements and their own methods of computing disposable retired pay.

Over a period of time spanning more than 2 decades, VA District Counsel and Regional Counsel have offered many different opinions on these issues.  The Board need not reiterate these opinions as they are not binding upon the Board. 

Notably, the record also includes proceedings before the United States Bankruptcy Court for the Northern District of Florida, Pensacola Division, wherein the Veteran attempted to have his garnishment order released on similar arguments presented to the Board.  This Court held that the Veteran's alimony payment constituted "remuneration for employment" which included "disability retired pay" under 42 U.S.C.A. § 662(f) and 5 C.F.R. § 581.102(i).  The Bankruptcy Court further held that FUSFSPA did not preclude the operation of 42 U.S.C.A. §§  659, 661 and 662 from garnishing all of the Veteran's retirement pay, including compensation received from VA as "waived" retirement pay, to satisfy his legal obligation to make alimony payments.

After review of the entire evidentiary record, the Board finds that, for the time period from March 1, 2005 to October 31, 2005, VA lawfully garnished the Veteran's monthly VA compensation benefits pursuant to a valid state court garnishment order.  In its June 2017 SSOC, the AOJ resolved any ambiguity as to the proper amount of garnishment in favor of the Veteran.  

In so holding, the Board rejects the Veteran's argument that VA had no authority whatsoever to garnish his wages pursuant to a valid state court order.  The Board defers to the opinion of VA's General Counsel that neither the provisions of 10 U.S.C.A. § 1408, nor the interpretation of 10 U.S.C.A. § 1408 by the Supreme Court in Mansell, override the authority and intent of the CSEA (the provisions of 42 U.S.C.A. § 662 prior to August 1996 that were redesignated as 42 U.S.C.A. § 659 thereafter) on the facts of this case.  The Board finds no binding precedential authority to the contrary.  The various state court interpretations regarding the scope and intent of 10 U.S.C.A. § 1408 are not binding on VA.

The Board next finds that it has no jurisdiction to review the state court garnishment order for the purpose of determining its underlying legality.  It is the province of state and federal courts, and not VA, to challenge a state court interpretation of applicable law, findings of fact, and the application of the findings of fact to the law at hand.  Notably, the Veteran sought a remedy with a Florida appeals court as well as a federal bankruptcy court.  Those challenges were denied.

With respect to this issue, the Board's jurisdiction is limited to finding that the November 6, 1991, order by the Circuit Court, which ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment, is valid on its face.  Pursuant to VAOPGCPREC 4-97, the Board lacks the authority to litigate the findings of fact and conclusions of law of this state court decision as requested by the Veteran.

Finally, the Board does find a limited duty to review the proper interpretation of the actual terms of the state court garnishment order.  For example, the Board notes that paragraph # 3 of the original February 1986 Final Judgment of Dissolution of Marriage was not a model of clarity.  These terms were clarified by a modifying order in April 1990 which cannot be misinterpreted - the Veteran's former spouse was awarded 40 percent of gross military retirement as "permanent alimony" ending upon her death or remarriage.  The Board rejects the Veteran's various interpretations to the contrary.

In summary, the Board finds that the Veteran raises various interpretations of law which have no legal merit with regard to the facts of this case.  The appeal on the issue of whether VA has wrongfully garnished VA disability compensation payments from March 1, 2005 to October 31, 2005 pursuant to a state court garnishment order is denied.


ORDER

The claim that VA has wrongfully garnished the Veteran's disability compensation payments pursuant to a state court garnishment order is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


